 AT&T  BROADBAND 63TCI Cablevision of Montana, Inc. d/b/a AT&T Broadband and International Brotherhood of Electrical Workers, Local 44, AFLŒCIO.  Case 19ŒCAŒ26874 August 24, 2001 DECISION AND ORDER BY MEMBERS LIEBMAN, TRUESDALE, AND WALSH On February 28, 2001, Administrative Law Judge Wil-liam L. Schmidt issued the attached decision.  The Re-spondent filed exceptions and a supporting brief, and the General Counsel filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order as modified below. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, TCI Cablevision of Montana, Inc., d/b/a AT&T Broadband, Missoula, Montana, its officers, agents, successors, and assigns, shall take the action set forth in the Order as modified.2 1. Substitute the following for paragraph 2(c). ﬁ(c) Within 14 days from the date of this Order, re-move from its files any reference to Benny Murphy™s suspension and discharge in February 2000, and notify Murphy within 3 days in writing that this has been done and that this suspension and discharge will not be used against him in any way.ﬂ 2. Add the following as paragraph 2(d) and reletter the subsequent paragraphs.                                                            1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. We agree with the judge™s finding that Murphy™s ﬁmarked manﬂ ex-pression was not a threat of death or bodily harm.  The record does not indicate that the Respondent had any reason to believe that Murphy, a longtime employee, would have engaged in violent behavior. 2 We shall modify the judge™s recommended Order in accordance with our recent decision in Ferguson Electric Co., 335 NLRB 142 (2001).   We shall also modify the judge™s recommended Order in accordance with our decisions in Indian Hills Care Center, 321 NLRB 144 (1996), and Excel Container, 325 NLRB 17 (1997). ﬁ(d) Preserve and, within 14 days of a request, or such additional time as the Regional Director may allow for good cause shown, provide at a reasonable place desig-nated by the Board or its agents, all payroll records, so-cial security payment records, timecards, personnel re-cords and reports, and all other records, including an electronic copy of such records if stored in electronic form, necessary to analyze the amount of backpay due under the terms of this Order.ﬂ 3. Substitute the following for the relettered paragraph 2(e). ﬁ(e) Within 14 days after service by the Region, post at its Missoula, Montana facility copies of the attached no-tice marked ‚Appendix.™17  Copies of the notice, on forms provided by the Regional Director for Region 19, after being signed by the Respondent™s authorized representa-tive, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted. Reasonable steps shall be taken by the Respondent to ensure that the no-tices are not altered, defaced, or covered by any other material.  In the event that, during the pendency of these proceedings, the Respondent has gone out of business or closed the facility involved in these proceedings, the Re-spondent shall duplicate and mail, at its own expense, a copy of the notice to all current employees and former employees employed by the Respondent at any time since February 9, 2000.ﬂ 4. Substitute the attached notice for that of the admin-istrative law judge. APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us to post and abide by this notice.  Section 7 of the Act gives employees these rights. To organize To form, join, or assist any union To bargain collectively through representatives of their own choice To act together for other mutual aid or protection To choose not to engage in any of these protected concerted activities.  WE WILL NOT suspend or discharge any of you be-cause you engage in activities protected by Section 7 of the Act. 335 NLRB No. 2  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 64WE WILL NOT in any like or
 related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Benny Murphy full reinstatement to his for-
mer job or, if that job no longer exists, to a substantially 
equivalent position, without prejudice to his seniority or 
any other rights or privileges he previously enjoyed and 
WE WILL make him whole with interest for any loss of 
earnings and other benefits resulting from his suspension 

and discharge in February 2000. 
WE WILL, within 14 days from the date of this Order, 
remove from our files any reference to Benny Murphy™s 
suspension and discharge in February 2000, and WE 
WILL, within 3 days, notify him in writing that this has 
been done and that this suspension and discharge will not 
be used against him in any way. 
 TCI CABLEVISION OF MONTANA, INC.,            

D/B/A  AT
&T BROADBAND 
 Patrick Dunham,Esq., for the General Counsel.
 Robert A. Blackstone 
and Robert F. Porcarelli, Esqs. (Davis, 
Wright & Tremaine LLP), 
for the Respondent.
 Neil Tyree, for the Charging Party
. DECISION STATEMENT OF THE CASE 
WILLIAM L. SCHMIDT, Administrative Law Judge.  On 
February 28, 2000,
1 Local 44, International Brotherhood of 
Electrical Workers, AFLŒCIO (Local 44, Union, or Charging 
Party) filed a charge alleging th
at TCI Cablevision of Montana, 
Inc., d/b/a AT&T Cable Services (Respondent or Company) 
violated Section 8(a)(1) of the National Labor Relations Act by 
terminating Benny Murphy for 
ﬁUnion activity.ﬂ  On May 12, 
the Acting Regional Director for Region 19 issued a complaint 
and notice of hearing alleging that Respondent violated Section 
8(a)(1) of the Act by suspending Murphy on February 9 and by 
terminating him on February 16 because Murphy ﬁengaged in 
protected concerted activities, including, but not limited to, 
outside working hours, telephoni
ng employees at their resi-
dences regarding strike and decertification activities, and/or to 
discourage employees from engagi
ng in these activities.ﬂ  Re-
spondent filed a timely answer denying that it engaged in the 

unfair labor practices alleged. 
I heard this case at Fire Station No. 4 in Missoula, Montana, 
on October 24.  Having now carefu
lly considered the transcript 
and exhibits, the demeanor and credibility of the witnesses, and 
the posthearing briefs of the 
General Counsel and Respondent, I find Respondent violated the Act as alleged based on the fol-
lowing                                                           
 1 Dates refer to the 2000 calendar year unless shown otherwise. 
FINDINGS OF FACT 
I. JURISDICTION AND LABOR ORGANIZATION STATUS 
Respondent, a Montana corporation, maintains an office and 
place of business in Missoula, Montana, where it is engaged in 
the business of providing cable television and other related 
services.  In the 12-month period preceding the issuance of the 
complaint, Respondent™s gross sa
les of goods and services ex-
ceeded $500,000.  In the same period, Respondent purchased 

and caused to be transferred and delivered to its Montana facili-
ties goods and materials valued 
in excess of $50,000 directly 
from sources outside Montana, or from suppliers within Mon-
tana which in turn obtained 
such goods and materials from 
sources outside the State of Mont
ana.  Based on the foregoing, I 
find that Respondent has been an employer engaged in com-
merce within the meaning of Sect
ion 2(2), (6), and (7) of the 
Act.  Based on Respondent™s admi
ssion, I further find that Lo-cal 44 is a labor organization w
ithin the meaning of Section 
2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
A. Background Respondent provides cable television services throughout the 
greater Missoula area.  Douglas 
Johnson, Respondent™s general 
manager at Missoula, oversees the operations there.  About 46 
employees work at Missoula.  Local 44 represents approxi-
mately 16 of these employees w
ho work as installers and con-
struction employees.  Nathan Br
ewster, Respondent™s technical operations manager, directly su
pervises the unit employees. 
By the time of his February 16 termination, Benny Murphy 
had worked for Respondent or its predecessors at Missoula for 
over 20 years.  General Manage
r Johnson described Murphy as 
a ﬁhighly respected and highly tr
ustedﬂ employee and he pro-
fessed to have a ﬁhigh degree of 
respect for [him] as far as his 
professional duties were concerned.ﬂ  For the last 12 years 

Murphy served as Local 44™s shop 
steward.  In this capacity he 
attended the collective-bargaining
 negotiations and served as 
the Union™s first-line grievance processor. 
Murphy obviously pursued his 
union duties with consider-able energy and skill.  While negotiations for the predecessor to 
the last collective-bargaining 
agreement were underway, Jody 
Yelton, then one of the Missoula employees, filed a decertifica-
tion petition that eventually led to a representation election.  
During that election campaign, the Company™s chief executive 
officer argued against further representation while Murphy 
argued the Union™s case for representation.  The election re-
sulted in overwhelming support for Local 44.  Murphy asserted 
without contradiction that Yelto
n subsequently received a pro-
motion to a higher position in Idaho but later lost that job when the Company ﬁdownsizedﬂ that operation. 
Closer to the time of his te
rmination, management had be-
come quite displeased with Murphy™s union activity.  Thus, at a 
staff meeting in late 1998 or 
early 1999, Johnson openly deni-
grated Murphy™s work as steward to the other employees.  The 
occasion arose after several unit employees submitted a signed 
protest letter to Johnson complaining about a new requirement 
that they train outside contractor employees on the use of heavy 
equipment.  During that meetin
g, Johnson accused Murphy of 
 AT&T  BROADBAND 65instigating the letter, charged 
that Murphy ﬁwas not a good 
shop steward,ﬂ and expressed hi
s desire to ﬁhave somebody 
else in thereﬂ because Murphy ﬁwas . . . not . . . a good 
representative of the union.ﬂ
2 B. The February 8 Events 
By the beginning of February
 2000, Respondent and Local 
44 were engaged in another rou
nd of contract negotiations as 
the existing agreement was scheduled to expire around Febru-

ary 7.  A tense atmosphere 
shrouded the bargaining sessions 
held on February 7 and 8 because they involved discussions 
about benefits the Union had sought for several years.  By that 
time, management officials had transferred workers to Missoula 
from other locations in the event a strike interrupted regular 
operations. At the conclusion of the Fe
bruary 8 negotiating session, 
Murphy returned to the Company™s facility where he learned of 
rumors that some employees, disturbed by the prospect of a 
strike, had begun another decertif
ication effort.  Murphy™s pur-
suit of this dissension lead to Jim Hudson, a unit employee who 
still belonged to Local 44.  Murphy telephoned Hudson around 
dinnertime that evening.  Admittedly, Murphy and Hudson 
exchanged heated words during the course of their 15-minute 
telephone conversation about th
e nascent decertification 
movement and its adverse impact on the negotiations then un-derway.  According to Murphy, Hudson sounded ﬁprimedﬂ for 
his call.  That assessment sounds consistent with the frame of 
mind seemingly displayed by H
udson when he called General 
Manager Johnson a short time earlier that day for the telephone 
number of the NLRB™s Seattle offi
ce in order to obtain infor-
mation about union decertificati
on procedures.  In their conver-
sation Hudson told Johnson that ﬁBenny was way out in left 
field and they were ti
red of itﬂ and that he along with two or 
three other technicians with him ﬁwere sick and tired of having 

a shop steward who didn™t keep th
em informed about what was going on.ﬂ Hudson insists that Murphy told him during their telephone 
conversation: ﬁYou™re a marked man and marked men go away.ﬂ  Even though Hudson did not
 fear any direct harm from 
Murphy personally, he still cons
idered the ﬁmarked manﬂ label 
to be a threat.  Because of Murphy™s wide influence, Hudson 
thought that Murphy could easily ﬁarrangeﬂ for other Local 44 
members, such as the Montana Power Company™s linemen 
often on the same construction projects where he worked, to 
drop ﬁa live wire on me, I guess.ﬂ 
 As a matter of fact, one of 
these crewmen called Hudson ﬁa ratﬂ a little more than a week 

later. 
Murphy admits using ﬁmarked 
manﬂ phrase but he specifi-cally denied that he used the words attributed to him by Hud-
son.  Murphy insists his actua
l remark was: 
ﬁYou™re making himself a marked man and mark
ed men don™t go away.ﬂ  Mur-
phy claims that he intended only to convey the notion that em-
ployees who ﬁstarted the decertsﬂ at such critical times in nego-
tiations ﬁwere remembered.ﬂ  Preceding the remark, Hudson 
told Murphy that the Company™s office manager had warned 
                                                          
                                                           
2 I base these findings on Murphy™s credible, uncontradicted testi-
mony. 
Hudson that afternoon that if he ﬁwalked out the door he would 
never walk in it againﬂ because he would be replaced by one of 
the new workers already at the Missoula site.  Hudson further 
told Murphy that he had calle
d General Manager Johnson after 
that to assure Johnson that he 
would be the first to cross a 
picket line if a strike occurred.  Hudson then asserted to Mur-
phy that about seven employees 
in Missoula and five in Butte favored decertification.  Murphy disputed Hudson™s numbers 
and warned him that hi
s decertification talk: 
 [S]hows fragmentation . . . on our side of the table. . . . 
[Y]ou™re being used as a puppet by the company right now.  
You know, they™re going to use you. . . . They are going to 
use you like they used. . . . [Yoeder] . . . in years prior . . . . 
[Y]ou™re going to be walking the streets like he is.  I said, 
you™re making yourself a marked man.  These guys are re-
membered for what they did. 
 Following the ﬁmarked manﬂ remark, Hudson repeatedly ac-

cused Murphy of threatening him.  Murphy repeatedly denied 
Hudson™s threat allegation.  Fina
lly, after Hudson continued to 
charge Murphy with making a threat, Murphy told Hudson: 
ﬁ[W]ell if you™re taking it as a threat . . . that™s up to you.ﬂ  This 
comment inspired Hudson to demand that Murphy repeat this 
remark because ﬁhe had somebody on the other line.ﬂ  A short 

time later Hudson hung up. 
After the Murphy call, Hudson telephoned employees Jim 
Wingfield and Doug Lindon as well as Katy McKinnon, the 
Company™s customer sales and 
service manager who oversees 
much of Respondent™s office operations.  To all he charged that 
Murphy had threatened him.  McKinnon suggested that Hudson 
report the incident to General 
Manager Johnson.  After consid-
erable effort, Hudson located Johnson and reported the per-
ceived threat by Murphy.  Johnson asked Hudson to prepare a 
written statement describing the events that occurred and ad-
vised Hudson to report the inci
dent to the police.  Hudson 
claims that he later spoke with
 a ﬁdeputyﬂ by telephone that 
evening but apart from his sparse testimony no evidence shows 
that any police involvement ever
 resulted or was subsequently 
sought. C. The Company™s Investigation and Murphy™s Discharge 
Following his conversation with Hudson, Johnson reported 
the incident to Regional Vice Pr
esident Randy Bang.  Bang, it 
seems, turned the investigation details over to Pat Batten, Re-
spondent™s regional human resour
ces director.  Later that eve-
ning, Batten provided Johnson w
ith the detailed 
directions to 
follow in conducting an inves
tigation the following day. 
Early the next day Johnson in
terviewed Hudson, Murphy, 
Wingfield, and Lindon about Huds
on™s allegation.  Technical 
Operations Manager Brewster took notes during all of the in-
terviews.  Hudson, Lindon, and Wingfield provided Johnson 
with written statements.
3  Johnson held two brief meetings with 
 3 Throughout, Respondent put Wingfield and Lindon forth to show 
that Hudson made a contemporaneous report that Murphy had threat-
ened him and that he sounded frightened.  Brewster™s notes show that 
Wingfield who appears to have 
supported Hudson™s decertification 
notion told Johnson that he felt lik
e a marked man also even though 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 66Murphy before the latter requested the presence of a Local 44 
business agent rather than simply another employee to serve as 
a witness.  At the end of their second meeting, Johnson sus-
pended Murphy with pay pending the conclusion of the investi-
gation.  He also warned Murp
hy against contacting Hudson.  
Brewster then escorted Murphy from the Company™s premises. 
Later that afternoon, Murphy returned with Local 44 Agent 
Stan Dupree for an extended discussion with Johnson (with 
Brewster again taking notes) about Hudson™s allegation.  
Dupree argued that Murphy™s suspension was extreme, sending 
the wrong message at that critical
 time, and that the entire mat-
ter was only an ordinary tiff be
tween two employees.  For his 
part, Murphy denied that he thre
atened Hudson, denied that he 
told Hudson, ﬁ[Y]ou™r a marked man and marked men go 
away,ﬂ stated he would neve
r threaten Hudson and labeled 
Hudson™s interpretation of his remarks as ﬁwrong.ﬂ  Johnson 
advised Dupree and Murphy that
 the final decision would be 
made at the Company™s headquarters.
4 Meanwhile, at the regional headquarters in Denver Jerome Kashinski, Respondent™s senior
 operations counsel, learned 
about the Murphy-Hudson contr
oversy from Bang and Batten, 
seemingly by chance.  Kashinski immediately perceived Mur-

phy™s ﬁmarked manﬂ remark to be
 a death threat.  ﬁA marked 
man,ﬂ Kashinski explained, ﬁis 
somebody who has been singled 
out or nominated for either severe harm or death. . . . [I]t™s like 
a Mafia hit.  Contract taken out, someone is a marked man.ﬂ  
Even though he felt Company officials then involved, namely, 
Bang, Batten and Johnson viewed
 the matter seriously, he did 
not believe that they took it ﬁas seriously as [he] thought it 
should have been taken.ﬂ 
Consequently, Kashinski 
began rounding ﬁup all the 
[C]ompany resources .to deal with a threat like that.ﬂ  He di-
rected that Johnson arrange . . . 
to move Hudson and his wife 
out of their home to a hotel and to obtain a private security 
guard to look out for them and the ﬁthe company™s interests.ﬂ
5  Hudson went along with these arrangements even though he 
thought ﬁit was little muchﬂ becaus
e he ﬁcould relate that the 
company had to take every precaution feasible to them in case 

something did happen to me and my family.ﬂ  Regardless, the 
Hudsons returned to their home later that day.  Hudson™s as-
signed security ended after three 
days at his request because his 
family felt ﬁuncomfortab
leﬂ having the guards around. 
On February 10 Scott Hiigel, Respondent™s central division 
president with managerial responsibility for the Montana opera-
tion, directed that Kashinski and Batten go to Missoula to con-
duct another investigation.
6  When they arrived in Missoula on 
                                                                                            
                                                                                             
there is no showing that any such 
remark was ever made to him by 
Murphy. 
4 The findings in this paragraph co
me largely from Brewster™s notes. 
5 Because the Company though the Union might commence an eco-
nomic strike at around the same time
, it already retained security ser-
vices for its premises and equipment.  It appears that the security as-
signed to Hudson came from this contingent. 
6 Kashinski explained his subsequent close involvement in this man-
ner: 
I had worked with Mr. Hiigel virtually the entire time I had 
been with the compan
y, except he was in Japan for three years 
running operations there.  And he had come to trust and rely upon 
February 11, they began by re
viewing the statements Johnson 
had obtained.  Thereafter they 
interviewed Wingfield and Lin-
don, and then arranged to interview Murphy at his lawyer™s 
office. Murphy purportedly told Kashinski and Batten that his actual 
statement to Hudson had been ﬁYou™re a marked man and 
marked men don™t go away.ﬂ  When asked by Kashinski to 
explain the meaning of that remark, Murphy said that he only 
intended to convey the notion that Hudson ﬁwas going to be 
remembered as someone who had hurt the union by bringing up 
the subject of decertification in the midst . . . of negotiationsﬂ 
and that Hudson would be ﬁrem
embered as somebody disloyal 
to the union.ﬂ  Kashinski discredi
ted Murphy™s explanation.  He 
explained his reason for doing so in this manner: 
 Because it had been already reported to me by Mr. Johnson 
thatŠhow he had attemptedŠhow Mr. Murphy had at-
tempted in two prior conversations to explain the events and 
the words of the evening.  You know, I was told first he said, 
you know, Oh, no, I didn™t say anything at all like that.  Then 
he said, Well, no, I didn™t say that at all.  And now here is a 
third version.  I found him, frankly, you knowŠhaving inter-
viewed lots of people, havi
ng a couple small childrenŠ
scrambling to come up with a new set of facts to explain 
something that he now realized
 was very serious and could 
have very serious consequences for him.  He simply was not 
credible.  That explanation was not credible to me. 
 Following the Murphy interview, Kashinski and Batten then 
spoke with Hudson and his wife.  Kashinski recalled that Hud-son had told him: 
 He had said that Mr. Murphy, you know, accused him of be-
ing disloyal, ofŠyou know, that there could not be a worse 
time than right after this contract had expired and the union 
was attempting to negotiate a new contract, that he should 
show disloyalty by asking about how do you decertify.  You 
know, as Mr. Murphy had said to me during my interview 
with him, you know, it really disrupted the unity on theirŠ
Mr. Murphy being the union™s side of the table, which is ab-
solutely true.  I mean, it showed a real lack of solidarity. 
 And Mr. Murphy, quite rightfully, has been described to me 
as someone very passionate a
bout union representation and he 
was really angry about that.  And that™s what Mr. Hudson told 

me.  I mean, he was really, really mad that Jim Hudson had 
done this.  And, you know, had made this threat to him.  And 
 me.  And where significant situations, not just threats or things 
like that, arose, he would often dispatch me to go be his eyes and 
ears, figure out what happened and report back.  And we found in 
all sorts of things there are biases, both good and bad, in local 
managers.  And he wanted me to
 go along with Mr. Batten, be an 
independent set of eyes and ea
rs to see what had gone on. 
And additionally, frankly, we figured, depending upon one of 
several possible outcomes, if an outcome was termination of em-
ployment of Mr. Murphy, that given that it was a workplace with 
a union contract that a U[L]P might be filed and the company 

might end up in a hearing room like this, and he wanted to make 
sure that we had done an extr
emely thorough investigation. 
 AT&T  BROADBAND 67that Mr. Hudson said, you know, he wanted his wife to hear 
this and as soon as he was done, he started calling people. 
 On Monday February 14, Kashinski confirmed that the Com-

pany had uniformly discharged
 other employees for making 
ﬁserious threats of violence.ﬂ  He then recommended that the 
Company discharge Murphy because he concluded that Murphy 
had told Hudson that ﬁ[y]ou™re a marked man and marked men 
go awayﬂ which Kashinski interpreted as ﬁsomebody singled 
out, nominated, designated for seri
ous physical harm or death 
[a]nd marked men go away means that threat will be carried 
out.ﬂ  Kashinski explained the 
basis for his conclusion about the meaning of the ﬁmarked manﬂ phrase this way: 
 Q. BY MR. DUNHAM:  In response to counsel™s 
question earlier in your test
imony about why the phrase, 
ﬁYou are a marked man and marked men go away,ﬂ why 
that phrase was threatening, you responded, A marked 
man is someone who has been singled out and it is like a 
Mafia hit.  What did you mean by that? 
A. Well, by way of background,
 I grew up in Chicago. 
Q. Uh-huh. A. My father, although not to my knowledge a member 
of any sort of organized crime activity, had manufacturing 
plants where there were people who certainly appeared to 
him and to me to be engaged in what we would politically 
incorrectly call Mafia-related activities.  I grew up with 
people like Tony Acardo (phonetic) and the Chicago Mob-
sters being reported on quite co
nsistently in the newspaper 
and radio coverage.  And they 
would talk about Mafia hits 
and contracts and people being ma
rked for death.  So it is a phrase I am familiar with from my upbringing. 
Q. Okay.  And that upbringing, your familiarity with 
the phrase in the Chicago context is at least in part what 
caused you to conclude that Mr. Murphy™s words were a 
threat? 
A. I don™t think it had to be in the Chicago context.  I 
think anywhere those words are a threat. 
 The Company adopted Kashinski™s recommendation.  On Feb-
ruary 16, Johnson met with Murphy
 at his lawyer™s office and 
terminated him. 
About 3 weeks later, a Milltown employee transferred to 
Missoula to work in the event of a strike accosted employee Pat 
O™Connor following a staff mee
ting, belligerently accused 
O™Connor of making an obscene gesture toward him while both 
were off duty, and challenged O™Connor ﬁto settle it outside.ﬂ  
O™Connor reported the incident to Johnson but he declined to 
do anything because ﬁit was my word against his, his word 
against mine, and there was nothing he could do about it.ﬂ 
D. Further Findings and Conclusions 
Respondent argues that it conducted ﬁtwo thorough investi-
gationsﬂ and concluded that 
Hudson reasonably interpreted 
Murphy™s marked man remark ﬁas 
a threat of death or serious bodily harm.ﬂ  Having reached this conclusion, Respondent 
avers that it discharged Murphy for misconduct in accord with 
its lack of tolerance for ﬁthese kinds of threats in its work-
force.ﬂ 
The General Counsel disputes 
Respondent™s claim that Mur-phy™s ﬁmarked manﬂ reference 
amounts to any kind of threat, 
physical or otherwise.  Murphy used the remark, the General 
Counsel argues, as a means of 
describing Respondent™s conduct 
toward other employees who ste
pped forward to lead decertifi-
cation movements.  In effect, General Counsel asserts that 
Murphy attempted to convince Hudson to expect the same 
treatment as the leader of the prior decertification movement, 
i.e., promoted, transferred, and then dumped in a downsizing 
move.  Viewed in this manner, the marked man remark obvi-
ously amounts to protected rhetoric. 
An employer violates Section 8(
a)(1) of the Act by discharg-
ing an employee based on its good 
faith but mistaken belief that 
the employee engaged in misconduct in the course of activity 

protected by Section 7 of the Act.  
NLRB v. Burnup & Sims, 
Inc., 379 U.S. 21 (1964).
7  No specific showing of a prohibited 
motive is required to find such a discharge unlawful.  
Tracer 
Protection Service, 
328 NLRB 734 (1999).  Where an em-
ployee is discharged for misconduct arising out of protected 
activities, the employer has the bur
den of showing that it held 
an honest belief that the employee engaged in serious miscon-

duct.  If the employer meets th
at burden, the General Counsel 
must then show affirmatively that the misconduct did not occur.  

Pepsi-Cola Co., 330 NLRB 174 (2000); 
Rubin Bros. Footwear, 
Inc., 99 NLRB 610 (1952).  Clearly, 
threats of death or physical 
harm lay well outside the Act™s protection.  
Precision Window 
Mfg., 963 F.2d 1105 (8th Cir. 1992).  
Murphy™s credible representation that he called Hudson, then 
a union member, for the purpose of
 addressing erroneous strike 
rumors and Hudson™s decertification activity that afternoon 
establishes that the principal 
purpose of his call amounted to 
activity protected by Section 7 of
 the Act.  The next question 
for resolution under 
Burnup & Sims
 is whether Respondent has shown that it held an honest belief that Murphy engaged in 
serious misconduct during the c
ourse of his discussion with 
Hudson.  In my judgment, Res
pondent did not meet that bur-
den.  Instead, for reasons detail
ed below, I find that Respondent 
deliberately distorted Murphy™s 
remarks to Hudson in order to 
rid itself of a ﬁpassionateﬂ and 
effective union steward disliked 
by management because he had become a formidable protago-
nist of the union cause. 
First, the evidence strongly 
suggests that Respondent har-
bored an ulterior motive when it aligned itself with the claim by 
Hudson that he had been threatened.  The overall setting re-
flects that contract negotiations had reached a critical stage that 
Hudson favored decertifying the Union and that Murphy un-
doubtedly would again be a ﬁpassionateﬂ and effective spokes-
man on behalf of continued union representation.  Because 
Murphy had risen to this challenge in the past to defeat the 
prior decertification effort, his elimination might serve to 
achieve a more successful outcome of any emerging decertifi-
                                                          
 7 At the hearing, the Respondent argued that the appropriate analyti-
cal framework for this case should be 
Wright Line
, 251 NLRB 1083 
(1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 
(1982), and its progeny, rather than 
Burnup & Sims
.  I have assumed 
that Respondent abandoned that argument as its posthearing contains 
no such argument. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 68cation effort.  Furthermore, Johnson™s extreme boldness in openly denigrating of Murphy™s
 performance as steward in 
front of the other employees within the past year or so provides 
a strong indication of the animus harbored by management 
toward Murphy from the outset of this matter.  Furthermore, 
Johnson™s cavalier dismissal of the complaint by union propo-
nent O™Connor a short while later stands in stark contrast to the 
treatment he accorded Hudson™s complaint. 
Second, I find that the threat 
perception described here lacks 
credibility.  Even Hudson conceded that he did not harbor any 
belief that Murphy would harm 
him directly.  Instead, he per-
ceived that Murphy would conspire with other union members 
(presumably the Local 44 employees at Montana Power) to 
injure him through an on-the-job ﬁaccident.ﬂ  Despite the 
highly speculative character of the potential conspiracy that 
Hudson allegedly feared, Respondent did nothing consistent 
with the perceived threat.
8  In fact, it kept the entire matter 
in-house, sharing it only with its 
own, presumably trusted, se-
curity contractor.  Although Respondent purportedly gave Hud-
son the rest of the week off, there is no hint of any precautions 
to protect Hudson the following week when he returned to 
work while Respondent processed Murphy™s discharge, an 
event that presumably would produce incendiary results.  Noth-
ing indicates that Respondent a
ttempted to coordinate Hudson™s 
assignments with those of the feared Montana Power employ-

ees to minimize any potentially 
dangerous contacts.  Nothing 
indicates Respondent warned an
y general contractor to be on 
the lookout for trouble erupting because of bad blood between 
Hudson and other Local 44 member
s at common situs projects. Nothing indicates that Respondent reported its conclusion that one of its employees had threaten
ed to kill or seriously harm 
another employee to any local police authority.  In sum, Re-
spondent™s overall conduct appears 
inconsistent with the danger 
it claimed to perceive. 
Third, I find that Kashinski approached his investigation of 
this matter with a closed mind determined to conclude that 
Murphy™s use of the ﬁmarked manﬂ idiom could only refer to a 
threat of death or serious bodily harm.  Thus, Kashinski dis-
counted as incredible Murphy™s denial that he had threatened 
Hudson and his explanation that he intended the ﬁmarked manﬂ 
phrase to mean only that Hudson would be remembered as 
someone who had been disloyal to 
the Union at a critical time.  
At the same time, Kashinski acknowledged that Hudson him-
self had provided a virtually iden
tical rendition of the substance of disputed conversation.  This disregard for the explanation of 

the alleged perpetrator even in 
the face of substantial corrobora-
tion from the alleged victim impresses me as inexplicably irra-
tional. Fourth, Murphy had a 20-year st
ellar record as an employee 
of Respondent.  Rather than acco
rding that record the objective 
weight it would appear to deserve and going from there, Re-

spondent™s case devolved into a 
strange, unsupported litany of 
innuendo.  It included suggested 
inferences that Murphy, and 
                                                          
                                                           
8 I find Hudson™s purported fears for the safety of his stepchildren 
and his wife somewhat inconsistent 
with his belief that Murphy would 
influence others to cause an on-the-job ﬁaccidentﬂ rather than person-
ally harm him. 
perhaps other Local 44 members if one accepts Hudson™s con-
spiracy insights, conduct their affairs and resolve disputes in a 
manner akin to legendary organized crime characters.  And 
regardless of the lessons Respondent may have learned from 
the terrible homicide of a Denver installer at the hands of a 
paramilitary character sufferi
ng from paranoid schizophrenia, 
or the threats against one of its officials by anti-Semitic hate 
groups, Respondent failed to show any reasonable relationship 
between those situations and 
the Murphy-Hudson tiff in Mis-
soula. But even assuming that the record supported the conclusion 
that Respondent held a good-faith belief that misconduct oc-
curred, I have concluded, contra
ry to Respondent™s assertion, 
that the General Counsel ha
s shown that no misconduct oc-
curred.  Respondent seems to assume that if I find Murphy used 
the ﬁmarked manﬂ idiom, then I must find that misconduct oc-
curred.  I disagree.  In my judgment, the significance attached 
to Murphy™s admitted use of that phrase must be consonant 
with the context in which it was used rather than some unrea-
sonable, out-of-context meaning 
assigned to made it fit other 
objectives. 
The ﬁmarked manﬂ expression, wh
ich has its roots in the an-
cient practice of branding pers
ons who claimed a recognized 
privilege to be tried for crimin
al conduct in an ecclesiastical 
court,9 carries a broader and more ambiguous meaning than 
Kashinski would lead one to be
lieve.  Although the practice of 
branding criminals has long since been abandoned in the Eng-

lish-speaking world, the expressi
on has acquired a distinctive, 
if figurative, life of its own in modern times.  For example, 
decisions by the Board and its 
administrative law judges fre-
quently use the idiom usually to connote union supporters about 
to be discharged or discriminated against by their employers.  
See, e.g., 
Avondale Industries
, 329 NLRB 1064, 1067 (1999); 
Eby-Brown Co., 328 NLRB 496, 450 (1999); New Orleans Cold Storage Co.
, 326 NLRB 1471, 1477 (1998); and 
Elec-
tronic Data Systems Corp.
, 305 NLRB 219, 244 (1991).  This usage hardly implies ﬁhitﬂ men or Mafia characters. 
But by the same token, the Board and its administrative law 
judges have found the use of the phrase in certain contexts vio-
lates Section 8(a)(1) of the Act.
10  Thus, in Masiongale Electri-
cal-Mechanical, 
331 NLRB 534 (2000), slip op. at. 6, Judge 
Rosenstein concluded that a supervisor™s statement to a striking 
employee seeking reinstatement that he was not allowed on the 
project and that ﬁaround here you are considered a marked man, 
everyone on the job has a hunting license and shotgunsﬂ vio-
lated Section 8(a)(1).  In 
Olympic Fruit & Produce Co.
, 261 
NLRB 322, 323 (1982), the Board in a summary judgment 
proceeding where Respondent failed to file an answer that a 
statement by the company™s general manager threatened em-
ployees in violation of the Act by telling them that a former 
 9 BLACK™S LAW DICTIONARY, , West Group (7th ed. 1999), at 
151 and 1465, respectively, for the discussion of the ﬁbenefit of clergyﬂ 
privilege and the letter ﬁTﬂ used to mark those who had claimed the 
privilege. 10 My research failed to locate any 
8(b)(1)(A) case finding that a la-
bor organization engaged in an un
fair labor practice under the Act 
involving the use of the phrase by an agent in framing a threatening 

statement directed at an employee. 
 AT&T  BROADBAND 69employee responsible for a union organizing effort was a 
ﬁmarked manﬂ if seen by him.  In 
Commercial Controls Corp., 
118 NLRB 1344, 1345 (1957), the Board held that the company 

violated Section 8(a)(1) when a department manager told an 
employee that he ﬁwould get out 
of this company, because it 
will get you if it takes 10 years . . . you™re a marked man.ﬂ  In 

Phelps Dodge Refining Corp., 38 NLRB 555, 564 (1942), the 
Board found unlawful a supervisor™s warning to an employee 
that ﬁall these C.I.O. men working in this department are 
marked . . . you don™t want to be a marked man do you?ﬂ  Fi-
nally in 
Kansas Utilities Co.
, 35 NLRB 936, 941 (1941), the 
Board found unlawful a supervisor™s statement to an employee 

who had joined a union that he was ﬁthrough. . . . From now on 
. . . you™re a marked man.ﬂ  Apart perhaps from the statement in 
the Masiongale case, none of the a
bove statements found unlawful imply a threat of 
physical harm or death. 
Lexicographers commonly allude 
to the idiomatic expression 
ﬁmarked manﬂ in connection with defining the adjective 

ﬁmarked.ﬂ  A representative sample
 of the definitions confirms 
the ambiguous character of that phrase.  Thus, WEBSTER™S UNABRIDGED DICTIONARY notes th
at the phrase can mean 
ﬁa person on whom attention or in
terest is focused: enjoying 
fame or notorietyﬂ but on the other hand it can mean a person 
who is ﬁan object of attack
, suspicion, or vengeance.ﬂ
 11  THE 
RANDOM HOUSE UNABRIDGED DICTIONARY
 provides this example of the manner in which the adjective ﬁmarkedﬂ is 
used: ﬁwatched as an object of suspicion or vengeance: a 
marked man.ﬂ
12  An electronic version of THE AMERICAN 
HERITAGE® DICTIONARY OF THE ENGLISH 
LANGUAGE contains this defin
ition of marked: ﬁSingled out, 
especially for a dire fate: a marked man.ﬂ
13  By contrast, 
The Phrase Finder
, an online reference provided by the Sheffield 
Hallam University nearer to Murphy™s roots,
14 defines ﬁa marked manﬂ in a manner that is
 at once more neutral and more specific.  It labels a marked man as ﬁ[s]omeone singled out for 
attention or accused of a crime.ﬂ
15 Here, Murphy used the ﬁmarked manﬂ phrase while speaking 
to Hudson on February 8 about the nascent decertification 
movement at that critical time.  I credit Murphy™s vastly more 
comprehensive and coherent account of the February 8 tele-
phone conversation.  In my judg
ment that account establishes 
that the core message amounts to nothing more than Murphy™s 

attempt to impress upon Hudson that his extremely disloyal 
conduct at such a critical time 
would leave him stigmatized in 
the eyes of the other employees forever.  The fact that Murphy 
immediately and persistently de
nied Hudson™s repeated asser-tions that he had been threatened lends considerable credence to 
                                                          
                                                           
11 WEBSTER™S THIRD INTERNATIONAL DICTIONARY, G&C 
Merriam Company (unabridged ed.1963) at 1383. 
12 THE RANDOM HOUSE DICTIONARY OF THE ENGLISH 
LANGUAGE
, Random House (unabridged  ed. 1983) at 877. 
13 THE AMERICAN HERITAGE® DICTIONARY OF THE 
ENGLISH LANGUAGE
, Houghton Mifflin Company (4th ed. 2000).   
14 The university is located in Sheffield, England.  Murphy, who 
speaks with a very distinctive Irish 
accent, immigrated from ﬁthe north 
of Ireland.ﬂ 
15 The Phrase Finder
, Sheffield Hallam University, Sheffield, Eng-
land.   
the conclusion that, in fact, no threat occurred.  Accordingly, I 
find that Murphy™s use of the ﬁmarked manﬂ idiomatic expres-
sion in this context was not a threat of death or bodily harm as 
Respondent claims.  Instead, I find that as used the phrase 
served only to warn Hudson that he risked the loathing of his 
fellow workers for his disloyal
ty.  Such a warning does not 
constitute unprotected misconduct under the Act permitting the 
discharge of an employee.  See, e.g., 
Tawas Tube Products, 
Inc., 151 NLRB 46 (1965); 
Auto Workers Local 248 (Allis-
Chalmers Mfg. Co.), 
149 NLRB 67 (1964). 
As I am unable to conclude ei
ther that Respondent harbored 
a good-faith belief that Murphy e
ngaged in misconduct, or that he in fact engaged in any mi
sconduct during the disputed con-
versation with Hudson, I find
 Respondent violated Section 
8(a)(1) as alleged by suspendi
ng and then terminating him. 
CONCLUSIONS OF LAW 
1. By suspending and then discharging Benny Murphy the 
Respondent engaged in unfair la
bor practices affecting com-
merce within the meaning of Section 8(a)(1) of the Act. 
2. Respondent™s unfair labor practices affect commerce 
within the meaning of Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, my recomme
nded Order will require that it 
cease and desist therefrom and take certain affirmative action 
designed to effectuate the policies of the Act. 
Having discharged Benny Murphy for engaging in activities 
protected by Section 7 of the 
Act, Respondent must offer him 
immediate reinstatement and make him whole for any loss of 

earnings and other benefits.  Backpay is to be computed on a 
quarterly basis from date of discha
rge to date of proper offer of 
reinstatement, less any net interim earnings, as prescribed in 
F. 
W. Woolworth Co.
, 90 NLRB 289 (1950), plus interest as com-
puted in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987).  Contributions required fo
r any benefit trust account on 
Murphy™s behalf shall be in accord with 
Merryweather Optical Co., 240 NLRB 1213 (1979). 
Further, Respondent must e
xpunge from all of its records 
any reference to Murphy™s February
 9 suspension as well as his 
February 16 discharge and notify him in writing that such ac-
tion has been taken and that any 
evidence related to that termi-
nation will not be considered in any future personnel action 
affecting him.  Sterling Sugars, Inc., 261 NLRB 472 (1982).  
Finally, Respondent must post 
the attached notice to inform 
employees of their rights and the outcome of this matter. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
16  16 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 70ORDER The Respondent, TCI Cablevision of Montana, Inc., d/b/a 
AT&T Cable Services, its officers, agents, successors, and 
assigns, shall 
1. Cease and desist from 
(a) Suspending or discharging 
employees because they en-
gage in activities protected by Section 7 of the Act. 
(b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 

them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer Benny 
Murphy full reinstatement to his former job or, if that job no 

longer exists, to a substantiall
y equivalent position, without 
prejudice to his seniority or any other rights or privileges previ-
ously enjoyed. 
(b) Make Benny Murphy whole for any loss of earnings and 
other benefits suffered as a re
sult of his suspension and dis-
charge in February 2000 in the manner set forth in the remedy 

section of the administrative law judge™s decision in this case. 
(c) Within 14 days from the date of this Order, remove from 
its files any reference to Benny Murphy™s suspension and dis-
charge in February 2000, and notify Murphy in writing that this 
has been done and that this suspension and discharge will not 
be used against him in any way.
 (d) Within 14 days after service by the Region, post at its 
Missoula, Montana facility copies of the attached notice 
marked ﬁAppendix.ﬂ
17  Copies of the notice, on forms provided 
by the Regional Director for Re
gion 19, after being signed by 
the Respondent™s authorized representative, shall be posted by 
the Respondent immediately upon 
receipt and maintained for 
60 consecutive days in conspicuous
 places including all places 
where notices to employees are customarily posted.  Reason-
able steps shall be taken by th
e Respondent to ensure that the notices are not altered, defaced,
 or covered by any other mate-
rial.  In the event that, duri
ng the pendency of these proceed-
ings, the Respondent has gone out of business or closed the 

facility involved in these pr
oceedings, the Respondent shall 
duplicate and mail, at its own expe
nse, a copy of the notice to 

all current employees and former employees employed by the 
Respondent at any time since February 28, 2000. 
(e) Within 21 days after service by the Region, file with the 
Regional Director for Region 19 a sworn certification of a re-
sponsible official on a form provided by the Region attesting to 
the steps that the Respondent has taken to comply. 
                                                           
 17  If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 